DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/242020, 11/10/2020 and 05/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is dependent upon itself. 
Claim 12 is dependent upon itself. 
Appropriate action is required. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21,  are rejected under 35 U.S.C 103 as being unpatentable over Yulong Wang ET AL: "Interpret Neural Networks by Identifying Critical Data Routing Paths",
EYE IN-PAINTING WITH EXEMPLAR GENERATIVE ADVERSARIAL NETWORKS, 1 June 2018 (2018-06-01), pages 8906-8914, XP055716197, DOI: 10.1109/CVPR.2018.00928
ISBN: 978-1-5386-6420-9, hereon referred to as Wang (Provided by the Examiner). 
In regards to claims 1, 8 & 15 Wang discloses a memory; and a processor to: create, from a first deep neural network (DNN) model, a first plurality of DNN models; generate a first set of adversarial examples that are misclassified by the first plurality of deep neural network (DNN) models (p.8907, left col.,1.21-23 "adversarial examples, which are generated by adding small but purposeful modifications. The adversarial samples lead to incorrect outputs"); determine a first set of activation path differentials between the first plurality of adversarial examples; generate, from the first set of activation path differentials, at least one composite adversarial example which incorporates at least one intersecting critical path that is shared between at least two adversarial examples in the first set of adversarial examples (p.8907, left col., 1.30-33 "identifying the critical data routing paths of each given input and tracing the functional processing behavior of the intermediate layers"; when tracing the processing and determining the critical path, inevitably also the differentials are calculated.); and use the at least one composite adversarial example to generate a set of inputs for a subsequent training iteration of the DNN model (p.8907, left col., 1.30-33 "identifying the critical data routing paths of each given input and tracing the functional processing behavior of the intermediate layers"; when tracing the processing and determining the critical path, inevitably also the differentials are calculated.).
Any interpretations of differences between the claim(s) and the prior art are only minor in nature, design elements and could not establish novelty or an inventive step. It would be obvious to an ordinary skill in the art, that before the filing date of the invention, any minor differences of the claim are still functionally addressed in the prior art, which discloses the same object matter and same type of solution as the instant application, as currently presented.  Wang does not explicitly mention a first plurality of DNN models is created from the first DNN model; use the at least one composite adversarial example to generate a set of inputs for a subsequent training iteration of the DNN model. These elements are recognized algorithmic improvements that would be obvious to an ordinary skill in the art and are not considered to be serving a technical purpose. 
In regards to claims 2, 9 & 16, Wang discloses introduce pseudo-random noise into one or more weight parameters of the first DNN model to generate a derivative DNN model from the first DNN model (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Wang. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
In regards to claims 3, 9 & 17, Wang discloses apply the first set of adversarial examples as inputs to the first plurality of DNN models (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Wang. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art to feed adversarial samples to a network during training to make the network more robust).\
In regards to claims 4, 11, & 18 Wang discloses determine a first plurality of intersecting paths in a plurality of activation paths (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Wang. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art). 

In regards to claims 5, 12 & 19, Wang discloses generate at least one ensemble adversarial example from the first set of adversarial examples; determine a second plurality of intersecting paths in the plurality of activation paths through the first plurality of DNN models and the at least one adversarial example; determine a second set of activation path differentials between the first plurality of adversarial examples and the ensemble adversarial example; select, from the second set of activation path differentials, a subset of activation path differentials that strengthens a cumulative differential signal measure through the second plurality of intersecting paths; and apply the subset of adversarial examples as inputs to the first plurality of DNN models (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Wang. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Wang, depending on the circumstances, without exercising any inventive activity).
In regards to claims 6, 13 & 20, Wang discloses select at least one generated composite adversarial example to use as a starting point in a gradient descent adversarial attack (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Wang. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Wang, depending on the circumstances, without exercising any inventive activity).
In regards to claims 7, 14 & 21, Wang discloses employ a regularization term that includes a cumulative differential signal measure in the gradient descent adversarial attack to generate a second set of adversarial examples to use in subsequent adversarial attacks (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of Wang. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement in the method/system of Wang, depending on the circumstances, without exercising any inventive activity). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495